Citation Nr: 0018159	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  97-30 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for service-connected 
residuals of a right shoulder injury, to include degenerative 
changes and limitation of motion, currently evaluated as 30 
percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active military service from August 1961 to 
August 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 1997, the RO denied a claim 
for service connection for hypertension.  Correspondence 
received in August 1997 was interpreted as a notice of 
disagreement.  A statement of the case was issued in 
September 1997, and a substantive appeal was received in 
October 1997.  In December 1997, the RO denied a claim of 
entitlement to TDIU.  A notice of disagreement was received 
in June 1998, and a statement of the case was issued in July 
1998.  In October 1998, a substantive appeal was received.  
In February 1998, the RO denied a claim of entitlement to an 
increased rating for the veteran's service-connected 
residuals of a right shoulder injury, to include degenerative 
changes and limitation of motion, evaluated as 30 percent 
disabling.  A notice of disagreement was received in May 
1998, and a statement of the case was issued that same month.  
In June 1998, a substantive appeal was received.  A hearing 
before the undersigned member of the Board was conducted at 
the RO in August 1999.

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability is addressed in the remand section of this 
decision. 



FINDINGS OF FACT

1.   There is no medical evidence of a nexus between the 
veteran's hypertension and his active military service. 

2.  The veteran's service-connected residuals of a right 
shoulder injury, to include degenerative changes and 
limitation of motion, is manifested by a torn rotator cuff, 
an inability to move the right shoulder, mild arthritis and 
subjective reports of pain.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hypertension is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The schedular criteria for entitlement to an evaluation 
of 40 percent for residuals of a right shoulder injury, to 
include degenerative changes and limitation of motion, have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.73, Diagnostic Code 5201 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The first issue before the Board involves a claim of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Hypertension is presumed to have been incurred 
in service if manifest to a compensable degree within seven 
years of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The claims files include a clear medical diagnoses of current 
hypertension.  However, after reviewing the record, the Board 
is unable to find medical evidence suggesting a link or nexus 
between his current hypertension and his military service. 

The veteran's service medical records are remarkable for a 
separation examination report, dated in June 1963, which 
shows that his heart was clinically evaluated as normal.  
Sitting blood pressure was 136/96.  A section of the report 
titled "summary of defects and diagnoses," notes obesity 
next to an upward-pointing arrow, followed by the initials 
"B.P."  An accompanying report of medical history shows 
that the veteran denied having high blood pressure.  The 
remainder of the service medical records are silent as to 
complaints, treatment or a diagnosis involving hypertension.

The post-service medical records include a private medical 
report from an unspecified health care provider, dated in 
February 1994.  This report is remarkable for a notation 
indicating that the veteran has hypertension.  The claims 
file also includes VA outpatient treatment reports, dated 
between 1996 and 1997, and a VA hypertension examination 
report, dated in July 1997.  The earliest indication of a 
diagnosis of hypertension is these records is found in a 
October 1996 VA outpatient treatment report.  The July 1997 
VA hypertension examination report shows that the veteran 
told the examiner that he had been diagnosed with 
hypertension in 1962, and that he had been treated medically 
since that time.  He had no complaints concerning his 
hypertension.  On examination, blood pressure was 150/70, 
without orthostatic changes.  The diagnosis was hypertension, 
described as well-controlled on medication. 

The Board is unable to find that hypertension was shown 
during the veteran's service, or that hypertension became 
manifest to the required degree within the presumptive 
period.  Although elevated blood pressure was noted on 
separation examination, no diagnosis of hypertension was 
rendered.  The Board must assume that the elevated blood 
pressure noted by medical personnel alerted the examiners to 
the possibility of hypertension, but that in the judgment of 
such trained medical examiners the criteria for a medical 
diagnosis of hypertension were not met.  Hence, no diagnosis 
of hypertension was made despite the elevated blood pressure 
reading.  Significantly, the earliest post-service medical 
evidence showing that the veteran has hypertension is dated 
in 1994, approximately 30 years after the expiration of the 
one-year presumptive period.  Moreover, the claims file does 
not otherwise include any medical opinion suggesting a link 
to service.  Accordingly, there is no well-grounded claim of 
entitlement to service connection for hypertension.  38 
U.S.C.A. § 5107(a). 

The Board acknowledges the veteran's statements that his 
hypertension became manifest during service, or at least to 
the required degree within the presumptive period.  In 
particular, he argues that he was diagnosed with hypertension 
during service, while he was receiving treatment for his 
right shoulder condition.  He further argues that he received 
treatment for hypertension at Roper Hospital shortly after 
service.  He stated that he had been told that his Roper 
Hospital treatment records were no longer available.  
However, there is no medical evidence to support either of 
these arguments.  While the veteran is certainly competent to 
report his symptoms, matters of medical diagnosis and 
opinions as to etiology must be rendered by trained medical 
personnel.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
There is no medical diagnosis of hypertension during service 
or within one year of separation from service, nor is there 
otherwise any medical opinion relating his currently 
diagnosed hypertension to service or suggesting that symptoms 
reported within one year of separation from service were 
manifestations of his hypertension.  Accordingly, his claim 
for hypertension must be denied as not well grounded.

By this decision, the Board is informing the veteran that 
medical evidence is required to well ground a claim based on 
hypertension.  38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 
Vet. App. 69 (1995).

II.  Right Shoulder

As a preliminary matter, the Board notes that the increased 
rating claim is clearly based on the veteran's assertion that 
his right shoulder disability has increased in severity, and 
the Board finds that the veteran's increased rating claim is 
well-grounded.  38 U.S.C.A. § 5107(a);  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-grounded 
claim arises a statutory duty to assist the veteran with the 
development of evidence in connection with his claim.  38 
U.S.C.A. § 5107(a).  After reviewing the evidence of record, 
to include VA examination reports, dated in August 1997 and 
July 1999, the Board finds that the duty to assist the 
veteran with the development of evidence in connection with 
this claim has been met.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record reflects that in August 1962, the veteran was 
thrown off of a horse and sustained a subglenoid dislocation, 
right shoulder, fracture, simple, head of right humerus, no 
artery or nerve involvement.  He underwent a closed reduction 
of fracture without traction, right humerus, and closed 
reduction of dislocation, right shoulder joint.  Service 
connection has been established for this disability, 
described for rating purposes as residuals of a right 
shoulder injury, to include degenerative changes and 
limitation of motion.  A 30 percent evaluation is currently 
in effect, but the veteran maintains that a higher rating is 
warranted.  The RO denied his claim, and the present appeal 
ensued. 

In this case, the evidence includes VA outpatient treatment 
reports, dated between 1997 and 1999.  Reports, dated in 
April 1999, show that the veteran complained of right arm 
pain and that his right arm was painful at rest while hanging 
from gravity.  He was fitted for a sling.  The relevant 
assessment was right rotator cuff tear.  It was also noted 
that the veteran was not a surgical candidate.  A VA joints 
examination report, dated in July 1999, shows that the 
veteran stated that he had no range of motion in his right 
shoulder, and that he could not move it, apparently due to 
pain.  The veteran's right arm was noted to be in a sling.  
X-rays reportedly revealed mild arthritis of the shoulder 
joint and an arthrogram showed a complete tear of the rotator 
cuff muscles.  The veteran reported that this injury was 
inoperable due to his age.

The medical evidence reveals that the veteran is right side 
dominant, and that his service connected disability is 
currently manifested by an inability to move his right 
shoulder, and pain.  The Board notes here that an August 1997 
VA examination report includes an opinion by the examiner 
that the rotator cuff tear is related to the previous 
shoulder injury and subsequent arthritis.  

After a thorough review of the evidence of record, it is the 
Board's judgment that the veteran's service-connected 
disability essentially results in an inability to move his 
shoulder so that a 40 percent rating is warranted under Code 
5201 (such a rating is for application when motion is limited 
to 25 degrees from the side).  The Board stresses here that a 
40 percent rating is the highest available under Code 5201.  
Moreover, it does not appear that a rating in excess of 40 
percent is warranted under any other diagnostic criteria.  
The veteran's disability cannot be viewed by analogy as 
unfavorable ankylosis to warrant a 50 percent rating under 
Code 5200.  Looking to muscle group criteria, a 40 percent 
rating is the highest available under Codes 5301, 5302, 5303 
and 5304 which involve disability of muscles of the shoulder 
girdle.  

In sum, the evidence shows that the veteran cannot move his 
right shoulder due to pain from his torn right rotator cuff, 
and he has been fitted for a sling.  In addition, he had 
received periodic treatment for pain, and both he and his 
wife have testified that he has daily pain and difficulty 
with even minor tasks requiring use of the right arm.  Based 
on the foregoing, the Board finds that the veteran's service-
connected right shoulder disability warrants a 40 percent 
rating.  


ORDER

The veteran's claim of entitlement to service connection for 
hypertension is not well-grounded.  To this extent, the 
appeal is denied. 

Entitlement to a 40 percent evaluation for residuals of a 
right shoulder injury, to include degenerative changes and 
limitation of motion, is warranted.  To this extent, the 
appeal is granted. 


REMAND

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  
Percentage requirements are set forth in 38 C.F.R. § 4.16(a).  
However, a total disability rating may also be assigned 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

In view of the Board's finding that a 40 percent evaluation 
is warranted for the veteran's service-connected right 
shoulder disability, the Board believes that due process 
requires another review of the evidence by the RO to 
determine if a total rating based on individual 
unemployability is warranted.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

After undertaking any additional 
development of the evidence deemed 
necessary, the RO should review the 
evidence and determine whether a total 
rating based on individual 
unemployability is warranted under 
applicable laws and regulations.  If the 
full benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative are free to submit 
additional evidence and argument in connection with the issue 
remanded.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



